                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                      MONROE DIVISION
CHARLES C. GODEAUX                                    CASE NO. 3:18-CV-00929

VERSUS                                                JUDGE TERRY A. DOUGHTY

MIKE TUBBS, ET AL.                                    MAG. JUDGE KAREN L. HAYES


                                           JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections [Doc. No. 18] thereto filed with this Court, and, after a de

novo review of the record, finding that the Magistrate Judge’s Report and Recommendation is

correct, and that judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that, with the exception of his claim

against Warden Carl Patrick and Sheriff Mike Tubbs concerning the deprivation of incoming

mail, as well as his claim against Defendants Goodson, Pennington, Patrick, and Tubbs

concerning his lack of glasses, Plaintiff Charles C. Godeaux’s claims are DISMISSED. The

claims that Plaintiffs lacks standing to pursue are dismissed WITHOUT PREJUDICE. The

remaining claims subject to dismissal are dismissed WITH PREJUDICE as frivolous and for

failing to state claims on which relief can be granted.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction [Doc.

NO. 3] and Motion for Appointment of Counsel [Doc. No. 6] are DENIED.

       Monroe, Louisiana, this 10th day of December, 2018.



                                                      ____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
